Exhibit 10.17

UDR, INC.

1999 LONG-TERM INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Grantee’s Name and Address:_______________________________________

_______________________________________

_______________________________________

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the UDR, Inc. 1999 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), the Restricted Stock Unit Agreement (the
“Agreement”) attached hereto and the ________ Long-Term Incentive Program
attached hereto as Appendix A, as follows.  Unless otherwise provided herein,
the capitalized terms in this Notice shall have the same meaning as those
defined in the Plan or Appendix A hereto, as applicable.

Award Number _______________________________________

Date of Award _______________________________________

Vesting Commencement Date _______________________________________

Total Number of Restricted Stock
Units Awarded (the “Units”)_________________________________________

Vesting Schedule:

Subject to the Grantee’s continuing employment, except as set forth below, and
other limitations set forth in this Notice, the Agreement and the Plan, the
Units will vest as set forth in Appendix A only to the extent the established
metrics on Appendix A are met for the Performance Periods noted on Appendix A,
as will be determined by the Company no later than 60 days after the end of the
Performance Periods (the “Determination Date”). 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates employment for any
reason except as otherwise set forth in the Plan, except for Section 14.9
thereof, the Agreement or as determined by the Committee, in its sole
discretion.  In the event the Grantee terminates employment for any reason, and
the Units do not otherwise vest, then any unvested Units held by the Grantee
immediately upon such termination of the Grantee’s employment shall be forfeited
and deemed reconveyed to the Company and the Company shall thereafter be the
legal and beneficial owner of such reconveyed Units and shall have all rights
and interest in or related thereto without further action by the Grantee.



1




IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

UDR, Inc.,

a Maryland corporation

By: ___________________________________

Title: ___________________________________

Date: ___________________________________

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S EMPLOYMENT OR AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR
ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S EMPLOYMENT, NOR
SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE GRANTEE’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH
OR WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A
WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
STATUS IS AT WILL.

 

 



2




Award Number:  __________________

UDR, INC.

1999 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units.  UDR, Inc., a Maryland corporation (the “Company”), hereby
issues to the Grantee (the “Grantee”) named in the Notice of Restricted Stock
Unit Award (the “Notice”) an award (the “Award”) of the Total Number of
Restricted Stock Units Awarded set forth in the Notice (the “Units”), subject to
the Notice, this Restricted Stock Unit Agreement (this “Agreement”), the terms
and provisions of the UDR, Inc. 1999 Long-Term Incentive Plan, as amended from
time to time (the “Plan”), which is incorporated herein by reference and the
______ Long-Term Incentive Program attached hereto as Appendix A.  Unless
otherwise provided herein, the terms in this Agreement shall have the same
meaning as those defined in the Plan. 

2. Transfer Restrictions.  The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. 

3. Conversion of Units and Issuance of Shares.   

(a) General.  Subject to Sections 3(b) and 3(c), one share of Common Stock shall
be issuable for each Unit subject to the Award (the “Shares”) upon
vesting.  Immediately thereafter, or as soon as administratively feasible, the
Company will deliver the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations.  Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.  Notwithstanding the foregoing,
the relevant number of Shares shall be delivered to the Grantee no later than
fifteen (15) days after the Award vests.

(b) Delay of Conversion.  The conversion of the Units into the Shares under
Section 3(a) above, may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law.  If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law.  For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.

(c) Delay of Issuance of Shares.  The Company shall delay the delivery of any
Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of “Continuous Service” within
the meaning of Code Section 409A will be delivered on the first business day
following the expiration of such six (6) month period.



 




4. Right to Shares; Dividend Equivalents.  The Grantee shall not have any right
in, to or with respect to any of the Shares (including any voting rights or
rights with respect to dividends paid on the Common Stock) issuable under the
Award until the Award is settled by the issuance of such Shares to the
Grantee.  However, on the settlement of Award in Shares, the Grantee shall
receive an additional number of Shares reflecting the number of additional
Shares implied by an assumed reinvestment since the Date of Award of all
dividends that would have been payable on such number of Shares from the date of
payment.

5. Taxes.

(a) Tax Liability.  The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award.  Neither the Company
nor any Related Entity makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents.  The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability.

(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

(i) By Share Withholding.  Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (ii) below,
the Company shall withhold from those Shares otherwise issuable to the Grantee
the whole number of Shares sufficient to satisfy the minimum applicable Tax
Withholding Obligation.  The Grantee acknowledges that the withheld Shares may
not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.

(ii) By Check, Wire Transfer or Other Means.  At any time not less than five (5)
business days (or such fewer number of business days as determined by the
Committee) before any Tax Withholding Obligation arises (e.g., a vesting date),
the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient to
satisfy the Tax Withholding Obligation by (x) wire transfer to such account as
the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Committee.



 




Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.  Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

For purposes of this Award, “Related Entity” shall mean a Parent or Subsidiary.

6. Entire Agreement; Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Maryland without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Maryland to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

7. Construction.  The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

8. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Committee.  The resolution
of such question or dispute by the Committee shall be final and binding on all
persons. 

9. Venue and Jurisdiction.  The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for Colorado
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a Colorado state court) and that the parties shall submit to the jurisdiction
of such court.  The parties irrevocably waive, to the fullest extent permitted
by law, any objection the party may have to the laying of venue for any such
suit, action or proceeding brought in such court.  If any one or more provisions
of this Section 9 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

10. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail

 




by certified mail (if the parties are within the United States), with postage
and fees prepaid, addressed to the other party at its address as shown in these
instruments, or to such other address as such party may designate in writing
from time to time to the other party.

11. Successors.   The Notice and this Agreement shall be binding upon any
successor of the Company in accordance with the terms of the Notice, this
Agreement and the Plan.

12. Severability.   If any one or more of the provisions contained in the Notice
or this Agreement is invalid, illegal or unenforceable, the other provisions of
the Notice and this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

13. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

14. Amendment.   The Committee may amend, modify or terminate this Agreement
without approval of the Grantee; provided, however, that such amendment,
modification or termination shall not, without the Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

15. Amendment and Delay to Meet the Requirements of Section 409A.  The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable.  In addition, the
Company makes no representation that the Award will comply with Section 409A of
the Code and makes no undertaking to prevent Section 409A of the Code from
applying to the Award or to mitigate its effects on any deferrals or payments
made in respect of the Units.  The Grantee is encouraged to consult a tax
adviser regarding the potential impact of Section 409A of the Code.

END OF AGREEMENT

 

